DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Amendment
The Amendment filed 12/28/2020 has been entered.  Claims 1-20 remain pending in the Application.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claim 1 and 14 recite the limitation “wherein the at least two supports of the second member”, however, only “at least one support” of the second member has been previously established in each claim.  The limitation “the at least two supports of the second member” in each claim, therefore, lacks antecedence.  This renders each and every claim indefinite.

Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogren (US 2865499).
Regarding these claims Brogren teaches:
1. (Currently Amended) A fixture (Fig 1) for holding a component (b+36), the component including a plurality of removable features (37+38) formed on a first surface and a second surface of the component, the fixture comprising: 
a first member (15) including: 
two opposing side rails positioned opposite and parallel to one another (Fig 2; left/right sidewalls (30) of 15; Fig 1; short sidewalls of 15); and 
at least two supports (Fig 1; long sidewalls of 15; Fig 3; left/right sidewalls (30) of 15) extending between and coupled to each of the two opposing side rails (clearly seen in Figs), the at least two supports configured for contacting the plurality of removable features formed on the first surface of the component (are capable of contacting removable feature 37 via 29), wherein the at least two supports of the first member have ends, one end of the at least two supports of the first member being coupled to one of the two opposing side rails of the first member and the other end being coupled to the other of the two opposing side rails of the first member (clearly seen in Figs); and 
a second member (13) contacting the first member, and for positioning the component between the first member and the second member (is capable of; clearly seen in Figs), the second member including: 
two opposing side rails positioned opposite and parallel to one another (Fig 2; left/right sidewalls (21) of 13; Fig 1; short sidewalls of 13), the two opposing side rails of the second member configured to be positioned on and configured for contacting the two opposing side rails of the first member (are capable of); and 
at least one support (Fig 1; long sidewalls of 13; Fig 3; left/right sidewalls (21) of 13) extending between and coupled to each of the two opposing side rails of the second member, the at least one support configured for contacting the plurality of removable features (38) formed on the second surface of the component, wherein the at least one support contacts the plurality of removable 2 16/002063features when the two opposing side rails of the second member contact the two opposing side rails of the first member (is capable of), wherein the at least two supports of the second member have ends, one end of the at least two supports of the second member being coupled to one of the two opposing side rails of the second member and the other end being coupled to the other of the two opposing side rails of the second member (clearly seen in Figs).  
2. (Original) The fixture of claim 1, wherein the at least two supports of the first member include: 
a first support (left 30 as seen in Fig 3) extending between and coupled to each of the two opposing side rails (clearly seen in Figs 1&2), the first support contacting a first group (37) of removable features of the plurality of removable features formed on the first surface of the component (is capable of via flange 29); and 
a second support (right 30 as seen in Fig 3) positioned adjacent the first support (clearly seen in Fig 3), the second support extending between and coupled to each of the two opposing side rails to contact a second group of removable features of the plurality of removable features formed on the first surface of the component (is capable of via flange 29).  
3. (Original) The fixture of claim 2, wherein the at least one support of the second member includes: 
a third support (left 21 as seen in Fig 3) extending between and coupled to each of the two opposing side rails of the second member (clearly seen in Figs 1&2), the third support positioned substantially opposite the first support of the first member (Fig 3) for contacting a third group of removable features of the plurality of removable features formed on the second surface of the component (is capable of via flange 22).  
6. (Original) The fixture of claim 3, wherein the at least one support of the second member includes: 
a fourth support (right 21 as seen in Fig 3) extending between and coupled to each of the two opposing side rails of the second member, the fourth support positioned adjacent the third support of the second member (clearly seen in Figs) and substantially opposite the second support of the first member (clearly seen in Fig 3) to contact a fourth group of removable features of the plurality of removable features formed on the second surface of the component (is capable of via flange 22).  
9. (Original) The fixture of claim 1, wherein each of the at least two supports of the first member has one of: 
a first shape configured to receive the plurality of removable features formed on the first surface of the component and substantially prevent movement of at least a portion of the component (is capable of; clearly seen in Fig 10), or 

10. (Original) The fixture of claim 9, wherein the at least one support of the second member has one of: 5 
16/002063the first shape configured to receive the plurality of removable features formed on the second surface of the component and substantially prevent movement of at least the portion of the component (clearly seen in Fig 10), or 
the second shape, distinct from the first shape, the second shape configured to receive the plurality of removable features formed on the second surface of the component and allow movement of at least the portion of the component.  
11. (Original) The fixture of claim 1, wherein the first member further comprises: 
an opening formed between the at least two supports (clearly seen in Figs; 3:9-17), the opening providing access to at least a portion of the component through the first member.  
12. (Original) The fixture of claim 1, wherein the two opposing side rails of the second member are releasably coupled to the two opposing side rails of the first member (are capable of via 33+34).  
13. (Original) The fixture of claim 1, wherein the two opposing side rails of the first member are substantially curved between two opposing ends of the two opposing side rails of the first member (clearly seen in Fig 3 there are curved portions between sections 28 & 30 and between sections 29 & 30 member of 15), and 
the two opposing side rails of the second member are substantially curved between two opposing ends of the two opposing side rails of the second member (clearly seen in Fig 3 there is a curved portion between sections 20 and 21 of member 13, the curved opposing side rails of the second member having a corresponding shape to the curved opposing side rails of the first member (they correspond as they are adjacent one another).  

14. (Currently Amended) An assembly comprising: 
a component including (b+36): 
a first surface (upper); 6 
16/002063a second surface (lower) positioned opposite the first surface; and 
a plurality of removable features (37+38) formed on the first surface and the second surface; and 
a fixture (Fig 1) for holding the component (is capable of), the fixture including: 
a first member (15) including: 
two opposing side rails (Fig 2; left/right sidewalls (30) of 15; Fig 1; short sidewalls of 15) positioned opposite and parallel to one another (clearly seen in Figs); and 
, the at least two supports configured for contacting the plurality of removable features formed on the first surface of the component (are capable of via 29), wherein the at least two supports of the first member have ends, one end of the at least two supports of the first member being coupled to one of the two opposing side rails of the first member and the other end being coupled to the other of the two opposing side rails of the first member (clearly seen in Figs); and 
a second member (13) contacting the first member, and for positioning the component between the first member and the second member (is capable of), the second member including: 
two opposing side rails positioned opposite and parallel to one another (Fig 2; left/right sidewalls (21) of 13; Fig 1; short sidewalls of 13), the two opposing side rails of the second member configured to be positioned on and configured for contacting the two opposing side rails of the first member (are capable of); and 
at least one support (Fig 1; long sidewalls of 13; Fig 3; left/right sidewalls (21) of 13) extending between and coupled to each of the two opposing side rails of the second member, the at least one support configured for contacting the plurality of removable features (38) formed on the second surface of the component, wherein the at least one support contacting the 7 16/002063plurality of removable features when the two opposing side rails of the second member contact the two opposing side rails of the first member (is capable of), wherein the at least two supports of the second member have ends, one end of the at least two supports of the second member being coupled to one of the two opposing side rails of the second member and the other end being coupled to the other of the two opposing side rails of the second member (clearly seen in Figs).  
15. (Original) The assembly of claim 14, wherein the two opposing side rails of the second member are releasably coupled to the two opposing side rails of the first member (are capable of via 33+34).  
16. (Previously Presented) The assembly of claim 14, wherein the at least two supports of the first member for the fixture include: 
a first support (left 30 as seen in Fig 3) extending between and coupled to each of the two opposing side rails (clearly seen in Figs 1&2), the first support contacting a first group (37) of removable features of the plurality of removable features formed on the first surface of the component (is capable of via flange 29); and 
a second support (right 30 as seen in Fig 3) positioned adjacent the first support (clearly seen in Fig 3), the second support extending between and coupled to each of the two opposing side rails to contact a second group of removable features of the plurality of removable features formed on the first surface of the component (is capable of via flange 29).  
17. (Original) The assembly of claim 16, wherein the at least one support of the second member for the fixture includes: 
a third support (left 21 as seen in Fig 3) extending between and coupled to each of the two opposing side rails of the second member (clearly seen in Figs 1&2), the third support positioned substantially opposite the first support of the first member (Fig 3) for contacting a third group of removable features of the plurality of removable features formed on the second surface of the component (is capable of via flange 22).  
18. (Original) The assembly of claim 17, wherein the at least one support of the second member for the fixture includes: 
a fourth support (right 21 as seen in Fig 3) extending between and coupled to each of the two opposing side rails of the second member, the fourth support positioned adjacent the third support of the second member (clearly seen in Figs) and substantially opposite the second support of the first member (clearly seen in Fig 3) to contact a fourth group of removable features of the plurality of removable features formed on the second surface of the component (is capable of via flange 22).  
20. (Original) The assembly of claim 14, wherein each of the at least two supports of the first member for the fixture has one of: 
a first shape configured to receive the plurality of removable features formed on the first surface of the component and substantially prevent movement of at least a portion of the 9 16/002063component (clearly seen in Fig 10), or 
a second shape, distinct from the first shape, the second shape configured to receive the plurality of removable features formed on the first surface of the component and allow movement of at least the portion of the component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brogren.
Regarding these claims Brogren teaches each and every limitation of claims 3 and 17 as noted above, but does not explicitly teach:
5. (Previously Presented) The fixture of claim 3, further comprising: 
a third member positioned adjacent the second member, the third member including: 
two opposing side rails positioned opposite and parallel to one another, the two opposing side rails of the third member configured to be positioned on and configured for contacting the two opposing side rails of the first member for positioning the component between the first member and the third member; and 
a fourth support extending between and coupled to each of the two opposing side rails of the third member, the fourth support positioned substantially opposite the second support of 
19. (Original) The assembly of claim 17, wherein the fixture further comprises: 
a third member positioned adjacent the second member, the third member including: 
two opposing side rails positioned opposite and parallel to one another, the two opposing side rails of the third member positioned on and contacting the two opposing side rails of the first member for positioning the component between the first member and the third member; and 
a fourth support extending between and coupled to each of the two opposing side rails of the third member, the fourth support positioned substantially opposite the second support of the first member to contact a fourth group of removable features of the plurality of removable features formed on the second surface of the component.  

Providing a third member with two opposing side rails and a support extending between the side rails is considered obvious in that it merely separates element 13 of Brogren into two pieces.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (please see MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device/assembly of Brogren to form the lower component 13 into two separate elements, each having two opposing side rails and a support extending between the side rails, as doing so would make each component smaller and, therefore lighter, which would facilitate in easier transportation and storage of these components.

Note:  the recitations in bold above are considered functional/intended use language and are given little patentable weight.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.




Allowable Subject Matter
Claims 4, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723